Exhibit A
                                                                             M & G USA Corporation, et al.
                                                                             Exhibit A‐ Tabulation Summary

                                                                               Percentage of             Amount          Percentage of                         Percentage of        Amount          Percentage of     Class Voting 
Class                  Class Description                  Number Accepting   Number Accepting           Accepting       Amount Accepting   Number Rejecting   Number Rejecting      Rejecting      Amount Rejecting      Result

 2           Secured Pre‐Petition First Lien Claims              1               100.00%              $423,800,000.00       100.00%               0                0.00%             $0.00              0.00%           Accept

 4      Secured Corpus Christi Mech Lien Reserve Claims          6                14.63%               $2,286,794.03         0.99%                35              85.37%         $227,568,051.04       99.01%            Reject

 8                General Unsecured Claims                      161               87.03%              $774,729,232.03       86.98%                24              12.97%         $115,981,519.58       13.02%           Accept




                                                                                        Page 1 of 1
